Name: Council Regulation (EC) No 1921/94 of 25 July 1994 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: trade policy;  international trade;  cooperation policy;  trade
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1921/94 of 25 July 1994 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, adjusted upwards for the year 1994, in order to ease the transition between the previous import regime and the regime established by the abovementioned Regulation (EC) No 519/94 ; Whereas the amount by which the quota for 1994 is increased must be allocated to importers as swiftly as possible, in accordance with the provisions of Council Regulation (EC) No 520/94 of 7 March 1994 establishing a community procedure for administering quantitative quotas (2), Having regard to the proposal from the Commission, Whereas the Council, by Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/82 ('), subjected imports of a limited number of products originating in the People's Republic of China to the Community quantitative quotas listed in Annex II to the Regulation, owing to the sensitivity of certain sectors of Community industry ; HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EC) No 519/94, 'ECU 158 965 083' in the column 'quotas (15 March to 31 December 1994)' concerning HS/CN code 9503 41 is replaced by 'ECU 204 500 000'. Whereas the Council , in setting the level of these quotas, strove to find a balance between an appropriate protection of the sectors of the Community industry concerned and the need to maintain an acceptable level of trade with the People's Republic of China, taking into account the various interests involved : Article 2 The additional amounts for the 1994 quota shall be allocated in their entirety to importers as swiftly as possible, in accordance with the provisions of Regulation (EC) No 520/94. Whereas, however, in the case of toys falling within CN code 9503 41 , the implementation and administration of the quota have revealed that this objective has not been achieved in an entirely satisfactory way in 1 994 ; whereas disruptions have occurred in trade with the People's Republic of China that have affected Community economic sectors involved in the import, marketing and processing of those toys originating in that country and caused economic difficulties ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, in view of this, and without prejudice to a review of the situation, the quota in question should be (') OJ No L 67, 10 . 3 . 1994, p. 89 . (2) OJ No L 66, 10 . 3 . 1994, p. 1 . No L 198/2 Official Journal of the European Communities 30 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1994. For the Council The President F.-CH. ZEITLER